Title: To Thomas Jefferson from Thomas Mann Randolph, 14 March 1801
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th: M.R. to Th: J.
March. 14. 1801.

We received yours by W.C.N. on the 11. inst: & feel for you most tenderly upon the necessity now of your sacrificing all private ease & comfort. We reflect however that it is according to Nature for the strongest to bear the Burthen; and we know well that your mind does from nature exult in grand scenes, in ample fields for exertion, in extraordinary toils, as much as the finest animal of the most exellent race of our noblest Quadrupedes must do in the length of the Course.
Martha & the children are well: I am now allways so: there has been no interruption of health among us indeed but her symptomatic complaints which are now very trifling & have all along been the slightest she ever knew.—Your Spanish Wine has turned up at last: 2 small casks of about 10 gallons each: we keep it in Milton for there is still a mystery about your Cellar: 80 gallons of Coles best Cider sunk, in 3 days exactly, under 2 locks & keys, without more than barely moistening the floor, to about 20: which is bottled for you.
with truest attachment

Th: M.R

